
	
		I
		111th CONGRESS
		1st Session
		H. R. 372
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Costa (for
			 himself, Mr. Cardoza,
			 Mr. McNerney, and
			 Mr. Radanovich) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To authorize implementation of the San Joaquin River
		  Restoration Settlement, and for other purposes.
	
	
		ISan
			 Joaquin River Restoration Settlement Act
			101.Short titleThis title may be cited as the
			 San Joaquin River Restoration
			 Settlement Act.
			102.PurposeThe purpose of this title is to authorize
			 implementation of the Settlement.
			103.DefinitionsIn this title:
				(1)The terms Friant Division long-term
			 contractors, Interim Flows, Restoration Flows,
			 Recovered Water Account, Restoration Goal, and
			 Water Management Goal have the meanings given the terms in the
			 Settlement.
				(2)The term
			 Secretary means the Secretary of the Interior.
				(3)The term
			 Settlement means the Stipulation of Settlement dated September 13,
			 2006, in the litigation entitled Natural Resources Defense Council, et al. v.
			 Kirk Rodgers, et al., United States District Court, Eastern District of
			 California, No. CIV. S–88–1658–LKK/GGH.
				104.Implementation
			 of settlement
				(a)In
			 generalThe Secretary of the
			 Interior is hereby authorized and directed to implement the terms and
			 conditions of the Settlement in cooperation with the State of California,
			 including the following measures as these measures are prescribed in the
			 Settlement:
					(1)Design and
			 construct channel and structural improvements as described in paragraph 11 of
			 the Settlement, provided, however, that the Secretary shall not make or fund
			 any such improvements to facilities or property of the State of California
			 without the approval of the State of California and the State’s agreement in 1
			 or more memoranda of understanding to participate where appropriate.
					(2)Modify Friant Dam
			 operations so as to provide Restoration Flows and Interim Flows.
					(3)Acquire water,
			 water rights, or options to acquire water as described in paragraph 13 of the
			 Settlement, provided, however, such acquisitions shall only be made from
			 willing sellers and not through eminent domain.
					(4)Implement the
			 terms and conditions of paragraph 16 of the Settlement related to
			 recirculation, recapture, reuse, exchange, or transfer of water released for
			 Restoration Flows or Interim Flows, for the purpose of accomplishing the Water
			 Management Goal of the Settlement, subject to—
						(A)applicable
			 provisions of California water law;
						(B)the Secretary’s
			 use of Central Valley Project facilities to make Project water (other than
			 water released from Friant Dam pursuant to the Settlement) and water acquired
			 through transfers available to existing south-of-Delta Central Valley Project
			 contractors; and
						(C)the Secretary’s
			 performance of the Agreement of November 24, 1986, between the United States of
			 America and the Department of Water Resources of the State of California for
			 the coordinated operation of the Central Valley Project and the State Water
			 Project as authorized by Congress in section 2(d) of the Act of August 26, 1937
			 (50 Stat. 850, 100 Stat. 3051), including any agreement to resolve conflicts
			 arising from said Agreement.
						(5)Develop and
			 implement the Recovered Water Account as specified in paragraph 16(b) of the
			 Settlement, including the pricing and payment crediting provisions described in
			 paragraph 16(b)(3) of the Settlement, provided that all other provisions of
			 Federal reclamation law shall remain applicable.
					(b)Agreements
					(1)Agreements with
			 the StateIn order to facilitate or expedite implementation of
			 the Settlement, the Secretary is authorized and directed to enter into
			 appropriate agreements, including cost-sharing agreements, with the State of
			 California.
					(2)Other
			 agreementsThe Secretary is authorized to enter into contracts,
			 memoranda of understanding, financial assistance agreements, cost sharing
			 agreements, and other appropriate agreements with State, tribal, and local
			 governmental agencies, and with private parties, including agreements related
			 to construction, improvement, and operation and maintenance of facilities,
			 subject to any terms and conditions that the Secretary deems necessary to
			 achieve the purposes of the Settlement.
					(c)Acceptance and
			 expenditure of non-Federal fundsThe Secretary is authorized to
			 accept and expend non-Federal funds in order to facilitate implementation of
			 the Settlement.
				(d)Mitigation of
			 impactsPrior to the implementation of decisions or agreements to
			 construct, improve, operate, or maintain facilities that the Secretary
			 determines are needed to implement the Settlement, the Secretary shall
			 identify—
					(1)the impacts
			 associated with such actions; and
					(2)the measures which
			 shall be implemented to mitigate impacts on adjacent and downstream water users
			 and landowners.
					(e)Design and
			 engineering studiesThe Secretary is authorized to conduct any
			 design or engineering studies that are necessary to implement the
			 Settlement.
				(f)Effect on
			 contract water allocationsExcept as otherwise provided in this
			 section, the implementation of the Settlement and the reintroduction of
			 California Central Valley Spring Run Chinook salmon pursuant to the Settlement
			 and section 111, shall not result in the involuntary reduction in contract
			 water allocations to Central Valley Project long-term contractors, other than
			 Friant Division long-term contractors.
				(g)Effect on
			 existing water contractsExcept as provided in the Settlement and
			 this title, nothing in this title shall modify or amend the rights and
			 obligations of the parties to any existing water service, repayment, purchase,
			 or exchange contract.
				(h)Interim
			 flows
					(1)Study
			 requiredPrior to releasing any Interim Flows under the
			 Settlement, the Secretary shall prepare an analysis in compliance with the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.), including at a minimum—
						(A)an analysis of
			 channel conveyance capacities and potential for levee or groundwater
			 seepage;
						(B)a description of
			 the associated seepage monitoring program;
						(C)an evaluation
			 of—
							(i)possible impacts
			 associated with the release of Interim Flows; and
							(ii)mitigation
			 measures for those impacts that are determined to be significant;
							(D)a description of
			 the associated flow monitoring program; and
						(E)an analysis of the
			 likely Federal costs, if any, of any fish screens, fish bypass facilities, fish
			 salvage facilities, and related operations on the San Joaquin River south of
			 the confluence with the Merced River required under the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) as a result of the Interim Flows.
						(2)Conditions for
			 releaseThe Secretary is authorized to release Interim Flows to
			 the extent that such flows would not—
						(A)impede or delay
			 completion of the measures specified in Paragraph 11(a) of the Settlement;
			 or
						(B)exceed existing
			 downstream channel capacities.
						(3)Seepage
			 impactsThe Secretary shall reduce Interim Flows to the extent
			 necessary to address any material adverse impacts to third parties from
			 groundwater seepage caused by such flows that the Secretary identifies based on
			 the monitoring program of the Secretary.
					(4)Temporary fish
			 barrier programThe Secretary, in consultation with the
			 California Department of Fish and Game, shall evaluate the effectiveness of the
			 Hills Ferry barrier in preventing the unintended upstream migration of
			 anadromous fish in the San Joaquin River and any false migratory pathways. If
			 that evaluation determines that any such migration past the barrier is caused
			 by the introduction of the Interim Flows and that the presence of such fish
			 will result in the imposition of additional regulatory actions against third
			 parties, the Secretary is authorized to assist the Department of Fish and Game
			 in making improvements to the barrier. From funding made available in
			 accordance with section 109, if third parties along the San Joaquin River south
			 of its confluence with the Merced River are required to install fish screens or
			 fish bypass facilities due to the release of Interim Flows in order to comply
			 with the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.), the Secretary shall bear the costs of
			 the installation of such screens or facilities if such costs would be borne by
			 the Federal Government under section 109(a)(3), except to the extent that such
			 costs are already or are further willingly borne by the State of California or
			 by the third parties.
					(i)Funding
			 availability
					(1)In
			 generalFunds shall be collected in the San Joaquin River
			 Restoration Fund through October 1, 2019, and thereafter, with substantial
			 amounts available through October 1, 2019, pursuant to section 109 for
			 implementation of the Settlement and titles I and III, including—
						(A)$88,000,000, to be
			 available without further appropriation pursuant to section 109(c)(2);
						(B)additional amounts
			 authorized to be appropriated, including the charges required under section 107
			 and an estimated $20,000,000 from the CVP Restoration Fund pursuant to section
			 109(b)(2); and
						(C)an aggregate
			 commitment of at least $200,000,000 by the State of California.
						(2)Additional
			 amountsSubstantial additional amounts from the San Joaquin River
			 Restoration Fund shall become available without further appropriation after
			 October 1, 2019, pursuant to section 109(c)(2).
					(3)Effect of
			 subsectionNothing in this subsection limits the availability of
			 funds authorized for appropriation pursuant to section 109(b) or 303(c).
					(j)San Joaquin River
			 Exchange ContractSubject to section 106(b), nothing in this
			 title shall modify or amend the rights and obligations under the Purchase
			 Contract between Miller and Lux and the United States and the Second Amended
			 Exchange Contract between the United States, Department of the Interior, Bureau
			 of Reclamation and Central California Irrigation District, San Luis Canal
			 Company, Firebaugh Canal Water District and Columbia Canal Company.
				105.Acquisition and
			 disposal of property; title to facilities
				(a)Title to
			 facilitiesUnless acquired pursuant to subsection (b), title to
			 any facility or facilities, stream channel, levees, or other real property
			 modified or improved in the course of implementing the Settlement authorized by
			 this title, and title to any modifications or improvements of such facility or
			 facilities, stream channel, levees, or other real property—
					(1)shall remain in
			 the owner of the property; and
					(2)shall not be
			 transferred to the United States on account of such modifications or
			 improvements.
					(b)Acquisition of
			 property
					(1)In
			 generalThe Secretary is authorized to acquire through purchase
			 from willing sellers any property, interests in property, or options to acquire
			 real property needed to implement the Settlement authorized by this
			 title.
					(2)Applicable
			 lawThe Secretary is authorized, but not required, to exercise
			 all of the authorities provided in section 2 of the Act of August 26, 1937 (50
			 Stat. 844, chapter 832), to carry out the measures authorized in this section
			 and section 104.
					(c)Disposal of
			 property
					(1)In
			 generalUpon the Secretary’s determination that retention of
			 title to property or interests in property acquired pursuant to this title is
			 no longer needed to be held by the United States for the furtherance of the
			 Settlement, the Secretary is authorized to dispose of such property or interest
			 in property on such terms and conditions as the Secretary deems appropriate and
			 in the best interest of the United States, including possible transfer of such
			 property to the State of California.
					(2)Right of first
			 refusalIn the event the Secretary determines that property
			 acquired pursuant to this title through the exercise of its eminent domain
			 authority is no longer necessary for implementation of the Settlement, the
			 Secretary shall provide a right of first refusal to the property owner from
			 whom the property was initially acquired, or his or her successor in interest,
			 on the same terms and conditions as the property is being offered to other
			 parties.
					(3)Disposition of
			 proceedsProceeds from the disposal by sale or transfer of any
			 such property or interests in such property shall be deposited in the fund
			 established by section 109(c).
					(d)Groundwater
			 bankNothing in this title authorizes the Secretary to operate a
			 groundwater bank along or adjacent to the San Joaquin River upstream of the
			 confluence with the Merced River, and any such groundwater bank shall be
			 operated by a non-Federal entity.
				106.Compliance with
			 applicable law
				(a)Applicable
			 law
					(1)In
			 generalIn undertaking the measures authorized by this title, the
			 Secretary and the Secretary of Commerce shall comply with all applicable
			 Federal and State laws, rules, and regulations, including the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) and the Endangered Species Act of 1973 (16 U.S.C. 1531
			 et seq.), as necessary.
					(2)Environmental
			 reviewsThe Secretary and the Secretary of Commerce are
			 authorized and directed to initiate and expeditiously complete applicable
			 environmental reviews and consultations as may be necessary to effectuate the
			 purposes of the Settlement.
					(b)Effect on State
			 lawNothing in this title shall preempt State law or modify any
			 existing obligation of the United States under Federal reclamation law to
			 operate the Central Valley Project in conformity with State law.
				(c)Use of funds for
			 environmental reviews
					(1)Definition of
			 environmental reviewFor purposes of this subsection, the term
			 environmental review includes any consultation and planning
			 necessary to comply with subsection (a).
					(2)Participation in
			 environmental review processIn undertaking the measures
			 authorized by section 104, and for which environmental review is required, the
			 Secretary may provide funds made available under this title to affected Federal
			 agencies, State agencies, local agencies, and Indian tribes if the Secretary
			 determines that such funds are necessary to allow the Federal agencies, State
			 agencies, local agencies, or Indian tribes to effectively participate in the
			 environmental review process.
					(3)LimitationFunds
			 may be provided under paragraph (2) only to support activities that directly
			 contribute to the implementation of the terms and conditions of the
			 Settlement.
					(d)Nonreimbursable
			 fundsThe United States share of the costs of implementing this
			 title shall be nonreimbursable under Federal reclamation law, provided that
			 nothing in this subsection shall limit or be construed to limit the use of the
			 funds assessed and collected pursuant to sections 3406(c)(1) and 3407(d)(2) of
			 the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law
			 102–575; 106 Stat. 4721, 4727), for implementation of the Settlement, nor shall
			 it be construed to limit or modify existing or future Central Valley Project
			 ratesetting policies.
				107.Compliance with
			 Central Valley Project Improvement ActCongress hereby finds and declares that the
			 Settlement satisfies and discharges all of the obligations of the Secretary
			 contained in section 3406(c)(1) of the Reclamation Projects Authorization and
			 Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4721), provided, however,
			 that—
				(1)the Secretary
			 shall continue to assess and collect the charges provided in section 3406(c)(1)
			 of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public
			 Law 102–575; 106 Stat. 4721), as provided in the Settlement; and
				(2)those assessments
			 and collections shall continue to be counted toward the requirements of the
			 Secretary contained in section 3407(c)(2) of the Reclamation Projects
			 Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat.
			 4726).
				108.No private
			 right of action
				(a)In
			 generalNothing in this title confers upon any person or entity
			 not a party to the Settlement a private right of action or claim for relief to
			 interpret or enforce the provisions of this title or the Settlement.
				(b)Applicable
			 lawThis section shall not alter or curtail any right of action
			 or claim for relief under any other applicable law.
				109.Appropriations;
			 Settlement Fund
				(a)Implementation
			 costs
					(1)In
			 generalThe costs of implementing the Settlement shall be covered
			 by payments or in-kind contributions made by Friant Division contractors and
			 other non-Federal parties, including the funds provided in subparagraphs (A)
			 through (D) of subsection (c)(1), estimated to total $440,000,000, of which the
			 non-Federal payments are estimated to total $200,000,000 (at October 2006 price
			 levels) and the amount from repaid Central Valley Project capital obligations
			 is estimated to total $240,000,000, the additional Federal appropriation of
			 $250,000,000 authorized pursuant to subsection (b)(1), and such additional
			 funds authorized pursuant to subsection (b)(2); provided however, that the
			 costs of implementing the provisions of section 104(a)(1) shall be shared by
			 the State of California pursuant to the terms of a memorandum of understanding
			 executed by the State of California and the Parties to the Settlement on
			 September 13, 2006, which includes at least $110,000,000 of State funds.
					(2)Additional
			 agreements
						(A)In
			 generalThe Secretary shall enter into 1 or more agreements to
			 fund or implement improvements on a project-by-project basis with the State of
			 California.
						(B)RequirementsAny
			 agreements entered into under subparagraph (A) shall provide for recognition of
			 either monetary or in-kind contributions toward the State of California’s share
			 of the cost of implementing the provisions of section 104(a)(1).
						(3)LimitationExcept
			 as provided in the Settlement, to the extent that costs incurred solely to
			 implement this Settlement would not otherwise have been incurred by any entity
			 or public or local agency or subdivision of the State of California, such costs
			 shall not be borne by any such entity, agency, or subdivision of the State of
			 California, unless such costs are incurred on a voluntary basis.
					(b)Authorization of
			 appropriations
					(1)In
			 generalIn addition to the funding provided in subsection (c),
			 there are also authorized to be appropriated not to exceed $250,000,000 (at
			 October 2006 price levels) to implement this title and the Settlement, to be
			 available until expended; provided however, that the Secretary is authorized to
			 spend such additional appropriations only in amounts equal to the amount of
			 funds deposited in the San Joaquin River Restoration Fund (not including
			 payments under subsection (c)(1)(B) and proceeds under subsection (c)(1)(C)),
			 the amount of in-kind contributions, and other non-Federal payments actually
			 committed to the implementation of this title or the Settlement.
					(2)Use of the
			 Central Valley Project Restoration FundThe Secretary is
			 authorized to use monies from the Central Valley Project Restoration Fund
			 created under section 3407 of the Reclamation Projects Authorization and
			 Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4727) for purposes of
			 this title in an amount not to exceed $2,000,000 (October 2006 price levels) in
			 any fiscal year.
					(c)Fund
					(1)In
			 generalThere is hereby established within the Treasury of the
			 United States a fund, to be known as the San Joaquin River Restoration Fund,
			 into which the following funds shall be deposited and used solely for the
			 purpose of implementing the Settlement except as otherwise provided in
			 subsections (a) and (b) of section 303:
						(A)All payments
			 received pursuant to section 3406(c)(1) of the Reclamation Projects
			 Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat.
			 4721).
						(B)The construction
			 cost component (not otherwise needed to cover operation and maintenance costs)
			 of payments made by Friant Division, Hidden Unit, and Buchanan Unit long-term
			 contractors pursuant to long-term water service contracts or pursuant to
			 repayment contracts, including repayment contracts executed pursuant to section
			 110. The construction cost repayment obligation assigned such contractors under
			 such contracts shall be reduced by the amount paid pursuant to this paragraph
			 and the appropriate share of the existing Federal investment in the Central
			 Valley Project to be recovered by the Secretary pursuant to Public Law 99–546
			 (100 Stat. 3050) shall be reduced by an equivalent sum.
						(C)Proceeds from the
			 sale of water pursuant to the Settlement, or from the sale of property or
			 interests in property as provided in section 105.
						(D)Any non-Federal
			 funds, including State cost-sharing funds, contributed to the United States for
			 implementation of the Settlement, which the Secretary may expend without
			 further appropriation for the purposes for which contributed.
						(2)AvailabilityAll
			 funds deposited into the Fund pursuant to subparagraphs (A), (B), and (C) of
			 paragraph (1) are authorized for appropriation to implement the Settlement and
			 this title, in addition to the authorization provided in subsections (a) and
			 (b) of section 303, except that $88,000,000 of such funds are available for
			 expenditure without further appropriation; provided that after October 1, 2019,
			 all funds in the Fund shall be available for expenditure without further
			 appropriation.
					(d)Limitation on
			 contributionsPayments made
			 by long-term contractors who receive water from the Friant Division and Hidden
			 and Buchanan Units of the Central Valley Project pursuant to sections
			 3406(c)(1) and 3407(d)(2) of the Reclamation Projects Authorization and
			 Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4721, 4727) and payments
			 made pursuant to paragraph 16(b)(3) of the Settlement and subsection (c)(1)(B)
			 shall be the limitation of such entities’ direct financial contribution to the
			 Settlement, subject to the terms and conditions of paragraph 21 of the
			 Settlement.
				(e)No additional
			 expenditures requiredNothing
			 in this title shall be construed to require a Federal official to expend
			 Federal funds not appropriated by Congress, or to seek the appropriation of
			 additional funds by Congress, for the implementation of the Settlement.
				(f)Reach
			 4B
					(1)Study
						(A)In
			 generalIn accordance with the Settlement and the memorandum of
			 understanding executed pursuant to paragraph 6 of the Settlement, the Secretary
			 shall conduct a study that specifies—
							(i)the
			 costs of undertaking any work required under paragraph 11(a)(3) of the
			 Settlement to increase the capacity of reach 4B prior to reinitiation of
			 Restoration Flows;
							(ii)the
			 impacts associated with reinitiation of such flows; and
							(iii)measures that
			 shall be implemented to mitigate impacts.
							(B)DeadlineThe
			 study under subparagraph (A) shall be completed prior to restoration of any
			 flows other than Interim Flows.
						(2)Report
						(A)In
			 generalThe Secretary shall file a report with Congress not later
			 than 90 days after issuing a determination, as required by the Settlement, on
			 whether to expand channel conveyance capacity to 4500 cubic feet per second in
			 reach 4B of the San Joaquin River, or use an alternative route for pulse flows,
			 that—
							(i)explains whether
			 the Secretary has decided to expand Reach 4B capacity to 4500 cubic feet per
			 second; and
							(ii)addresses the
			 following matters:
								(I)The basis for the
			 Secretary’s determination, whether set out in environmental review documents or
			 otherwise, as to whether the expansion of Reach 4B would be the preferable
			 means to achieve the Restoration Goal as provided in the Settlement, including
			 how different factors were assessed such as comparative biological and habitat
			 benefits, comparative costs, relative availability of State cost-sharing funds,
			 and the comparative benefits and impacts on water temperature, water supply,
			 private property, and local and downstream flood control.
								(II)The Secretary’s
			 final cost estimate for expanding Reach 4B capacity to 4500 cubic feet per
			 second, or any alternative route selected, as well as the alternative cost
			 estimates provided by the State, by the Restoration Administrator, and by the
			 other parties to the Settlement.
								(III)The Secretary’s
			 plan for funding the costs of expanding Reach 4B or any alternative route
			 selected, whether by existing Federal funds provided under this title, by
			 non-Federal funds, by future Federal appropriations, or some combination of
			 such sources.
								(B)Determination
			 requiredThe Secretary shall, to the extent feasible, make the
			 determination in subparagraph (A) prior to undertaking any substantial
			 construction work to increase capacity in reach 4B.
						(3)CostsIf
			 the Secretary's estimated Federal cost for expanding reach 4B in paragraph (2),
			 in light of the Secretary’s funding plan set out in that paragraph, would
			 exceed the remaining Federal funding authorized by this title (including all
			 funds reallocated, all funds dedicated, and all new funds authorized by this
			 title and separate from all commitments of State and other non-Federal funds
			 and in-kind commitments), then before the Secretary commences actual
			 construction work in reach 4B (other than planning, design, feasibility, or
			 other preliminary measures) to expand capacity to 4500 cubic feet per second to
			 implement this Settlement, Congress must have increased the applicable
			 authorization ceiling provided by this title in an amount at least sufficient
			 to cover the higher estimated Federal costs.
					110.Repayment
			 contracts and acceleration of repayment of construction costs
				(a)Conversion of
			 contracts
					(1)The Secretary is
			 authorized and directed to convert, prior to December 31, 2010, all existing
			 long-term contracts with the following Friant Division, Hidden Unit, and
			 Buchanan Unit contractors, entered under subsection (e) of section 9 of the Act
			 of August 4, 1939 (53 Stat. 1196), to contracts under subsection (d) of section
			 9 of said Act (53 Stat. 1195), under mutually agreeable terms and conditions:
			 Arvin-Edison Water Storage District; Delano-Earlimart Irrigation District;
			 Exeter Irrigation District; Fresno Irrigation District; Ivanhoe Irrigation
			 District; Lindmore Irrigation District; Lindsay-Strathmore Irrigation District;
			 Lower Tule River Irrigation District; Orange Cove Irrigation District;
			 Porterville Irrigation District; Saucelito Irrigation District; Shafter-Wasco
			 Irrigation District; Southern San Joaquin Municipal Utility District; Stone
			 Corral Irrigation District; Tea Pot Dome Water District; Terra Bella Irrigation
			 District; Tulare Irrigation District; Madera Irrigation District; and
			 Chowchilla Water District. Upon request of the contractor, the Secretary is
			 authorized to convert, prior to December 31, 2010, other existing long-term
			 contracts with Friant Division contractors entered under subsection (e) of
			 section 9 of the Act of August 4, 1939 (53 Stat. 1196), to contracts under
			 subsection (d) of section 9 of said Act (53 Stat. 1195), under mutually
			 agreeable terms and conditions.
					(2)Upon request of
			 the contractor, the Secretary is further authorized to convert, prior to
			 December 31, 2010, any existing Friant Division long-term contract entered
			 under subsection (c)(2) of section 9 of the Act of August 4, 1939 (53 Stat.
			 1194), to a contract under subsection (c)(1) of section 9 of said Act, under
			 mutually agreeable terms and conditions.
					(3)All such contracts
			 entered into pursuant to paragraph (1) shall—
						(A)require the
			 repayment, either in lump sum or by accelerated prepayment, of the remaining
			 amount of construction costs identified in the Central Valley Project Schedule
			 of Irrigation Capital Rates by Contractor 2007 Irrigation Water Rates, dated
			 January 25, 2007, as adjusted to reflect payments not reflected in such
			 schedule, and properly assignable for ultimate return by the contractor, no
			 later than January 31, 2011, or if made in approximately equal annual
			 installments, no later than January 31, 2014; such amount to be discounted by
			 1/2 the Treasury Rate. An estimate of the remaining amount
			 of construction costs as of January 31, 2011, as adjusted, shall be provided by
			 the Secretary to each contractor no later than June 30, 2010;
						(B)require that,
			 notwithstanding subsection (c)(2), construction costs or other capitalized
			 costs incurred after the effective date of the contract or not reflected in the
			 schedule referenced in subparagraph (A), and properly assignable to such
			 contractor, shall be repaid in not more than 5 years after notification of the
			 allocation if such amount is a result of a collective annual allocation of
			 capital costs to the contractors exercising contract conversions under this
			 subsection of less than $5,000,000. If such amount is $5,000,000 or greater,
			 such cost shall be repaid as provided by applicable Reclamation law, provided
			 that the reference to the amount of $5,000,000 shall not be a precedent in any
			 other context;
						(C)provide that power
			 revenues will not be available to aid in repayment of construction costs
			 allocated to irrigation under the contract; and
						(D)conform to the
			 Settlement and this title and shall continue so long as the contractor pays
			 applicable charges, consistent with subsection (c)(2) and applicable
			 law.
						(4)All such contracts
			 entered into pursuant to paragraph (2) shall—
						(A)require the
			 repayment in lump sum of the remaining amount of construction costs identified
			 in the most current version of the Central Valley Project Schedule of Municipal
			 and Industrial Water Rates, as adjusted to reflect payments not reflected in
			 such schedule, and properly assignable for ultimate return by the contractor,
			 no later than January 31, 2014. An estimate of the remaining amount of
			 construction costs as of January 31, 2014, as adjusted, shall be provided by
			 the Secretary to each contractor no later than June 30, 2013;
						(B)require that,
			 notwithstanding subsection (c)(2), construction costs or other capitalized
			 costs incurred after the effective date of the contract or not reflected in the
			 schedule referenced in subparagraph (A), and properly assignable to such
			 contractor, shall be repaid in not more than 5 years after notification of the
			 allocation if such amount is a result of a collective annual allocation of
			 capital costs to the contractors exercising contract conversions under this
			 subsection of less than $5,000,000. If such amount is $5,000,000 or greater,
			 such cost shall be repaid as provided by applicable Reclamation law, provided
			 that the reference to the amount of $5,000,000 shall not be a precedent in any
			 other context; and
						(C)conform to the
			 Settlement and this title and shall continue so long as the contractor pays
			 applicable charges, consistent with subsection (c)(2) and applicable
			 law.
						(b)Final
			 adjustmentThe amounts paid pursuant to subsection (a) shall be
			 subject to adjustment following a final cost allocation by the Secretary upon
			 completion of the construction of the Central Valley Project. In the event that
			 the final cost allocation indicates that the costs properly assignable to the
			 contractor are greater than what has been paid by the contractor, the
			 contractor shall be obligated to pay the remaining allocated costs. The term of
			 such additional repayment contract shall be no less than 1 year and no more
			 than 10 years, however, mutually agreeable provisions regarding the rate of
			 repayment of such amount may be developed by the parties. In the event that the
			 final cost allocation indicates that the costs properly assignable to the
			 contractor are less than what the contractor has paid, the Secretary is
			 authorized and directed to credit such overpayment as an offset against any
			 outstanding or future obligation of the contractor.
				(c)Applicability of
			 certain provisions
					(1)Notwithstanding any
			 repayment obligation under subsection (a)(3)(B) or subsection (b), upon a
			 contractor's compliance with and discharge of the obligation of repayment of
			 the construction costs as provided in subsection (a)(3)(A), the provisions of
			 section 213(a) and (b) of the Reclamation Reform Act of 1982 (96 Stat. 1269)
			 shall apply to lands in such district.
					(2)Notwithstanding
			 any repayment obligation under paragraph (3)(B) or (4)(B) of subsection (a), or
			 subsection (b), upon a contractor's compliance with and discharge of the
			 obligation of repayment of the construction costs as provided in paragraphs
			 (3)(A) and (4)(A) of subsection (a), the Secretary shall waive the pricing
			 provisions of section 3405(d) of the Reclamation Projects Authorization and
			 Adjustment Act of 1992 (Public Law 102–575) for such contractor, provided that
			 such contractor shall continue to pay applicable operation and maintenance
			 costs and other charges applicable to such repayment contracts pursuant to the
			 then-current rate-setting policy and applicable law.
					(3)Provisions of the
			 Settlement applying to Friant Division, Hidden Unit, and Buchanan Unit
			 long-term water service contracts shall also apply to contracts executed
			 pursuant to this section.
					(d)Reduction of
			 charge for those contracts converted pursuant to subsection
			 (a)(1)
					(1)At the time all
			 payments by the contractor required by subsection (a)(3)(A) have been
			 completed, the Secretary shall reduce the charge mandated in section 107(1) of
			 this title, from 2020 through 2039, to offset the financing costs as defined in
			 section 110(d)(3). The reduction shall be calculated at the time all payments
			 by the contractor required by subsection (a)(3)(A) have been completed. The
			 calculation shall remain fixed from 2020 through 2039 and shall be based upon
			 anticipated average annual water deliveries, as mutually agreed upon by the
			 Secretary and the contractor, for the period from 2020 through 2039, and the
			 amounts of such reductions shall be discounted using the Treasury Rate;
			 provided, that such charge shall not be reduced to less than $4.00 per acre
			 foot of project water delivered; provided further, that such reduction shall be
			 implemented annually unless the Secretary determines, based on the availability
			 of other monies, that the charges mandated in section 107(1) are otherwise
			 needed to cover ongoing federal costs of the Settlement, including any federal
			 operation and maintenance costs of facilities that the Secretary determines are
			 needed to implement the Settlement. If the Secretary determines that such
			 charges are necessary to cover such ongoing federal costs, the Secretary shall,
			 instead of making the reduction in such charges, reduce the contractor’s
			 operation and maintenance obligation by an equivalent amount, and such amount
			 shall not be recovered by the United States from any Central Valley Project
			 contractor, provided nothing herein shall affect the obligation of the
			 contractor to make payments pursuant to a transfer agreement with a non-federal
			 operating entity.
					(2)If the calculated
			 reduction in paragraph (1), taking into consideration the minimum amount
			 required, does not result in the contractor offsetting its financing costs, the
			 Secretary is authorized and directed to reduce, after October 1, 2019, any
			 outstanding or future obligations of the contractor to the Bureau of
			 Reclamation, other than the charge assessed and collected under section 3407(d)
			 of Public law 102–575, by the amount of such deficiency, with such amount
			 indexed to 2020 using the Treasury Rate and such amount shall not be recovered
			 by the United States from any Central Valley Project contractor, provided
			 nothing herein shall affect the obligation of the contractor to make payments
			 pursuant to a transfer agreement with a non-Federal operating entity.
					(3)Financing costs,
			 for the purposes of this subsection, shall be computed as the difference of the
			 net present value of the construction cost identified in subsection (a)(3)(A)
			 using the full Treasury Rate as compared to using one half of the Treasury Rate
			 and applying those rates against a calculated average annual capital repayment
			 through 2030.
					(4)Effective in 2040,
			 the charge shall revert to the amount called for in section 107(1) of this
			 title.
					(5)For purposes of
			 this section, Treasury Rate shall be defined as the 20 year
			 Constant Maturity Treasury (CMT) rate published by the United States Department
			 of the Treasury as of October 1, 2010.
					(e)Satisfaction of
			 certain provisions
					(1)In
			 generalUpon the first release of Interim Flows or Restoration
			 Flows, pursuant to paragraphs 13 or 15 of the Settlement, any short- or
			 long-term agreement, to which 1 or more long-term Friant Division, Hidden Unit,
			 or Buchanan Unit contractor that converts its contract pursuant to subsection
			 (a) is a party, providing for the transfer or exchange of water not released as
			 Interim Flows or Restoration Flows shall be deemed to satisfy the provisions of
			 subsection 3405(a)(1)(A) and (I) of the Reclamation Projects Authorization and
			 Adjustment Act of 1992 (Public Law 102–575) without the further concurrence of
			 the Secretary as to compliance with said subsections if the contractor
			 provides, not later than 90 days before commencement of any such transfer or
			 exchange for a period in excess of 1 year, and not later than 30 days before
			 commencement of any proposed transfer or exchange with duration of less than 1
			 year, written notice to the Secretary stating how the proposed transfer or
			 exchange is intended to reduce, avoid, or mitigate impacts to water deliveries
			 caused by the Interim Flows or Restoration Flows or is intended to otherwise
			 facilitate the Water Management Goal, as described in the Settlement. The
			 Secretary shall promptly make such notice publicly available.
					(2)Determination of
			 reductions to water deliveriesWater transferred or exchanged
			 under an agreement that meets the terms of this subsection shall not be counted
			 as a replacement or an offset for purposes of determining reductions to water
			 deliveries to any Friant Division long-term contractor except as provided in
			 paragraph 16(b) of the Settlement. The Secretary shall, at least annually, make
			 publicly available a compilation of the number of transfer or exchange
			 agreements exercising the provisions of this subsection to reduce, avoid, or
			 mitigate impacts to water deliveries caused by the Interim Flows or Restoration
			 Flows or to facilitate the Water Management Goal, as well as the volume of
			 water transferred or exchanged under such agreements.
					(3)State
			 lawNothing in this subsection alters State law or permit
			 conditions, including any applicable geographical restrictions on the place of
			 use of water transferred or exchanged pursuant to this subsection.
					(f)Certain
			 repayment obligations not alteredImplementation of the
			 provisions of this section shall not alter the repayment obligation of any
			 other long-term water service or repayment contractor receiving water from the
			 Central Valley Project, or shift any costs that would otherwise have been
			 properly assignable to the Friant contractors absent this section, including
			 operations and maintenance costs, construction costs, or other capitalized
			 costs incurred after the date of enactment of this Act, to other such
			 contractors.
				(g)Statutory
			 interpretationNothing in this title shall be construed to affect
			 the right of any Friant Division, Hidden Unit, or Buchanan Unit long-term
			 contractor to use a particular type of financing to make the payments required
			 in paragraph (3)(A) or (4)(A) of subsection (a).
				111.California
			 Central Valley Spring Run Chinook salmon
				(a)FindingCongress
			 finds that the implementation of the Settlement to resolve 18 years of
			 contentious litigation regarding restoration of the San Joaquin River and the
			 reintroduction of the California Central Valley Spring Run Chinook salmon is a
			 unique and unprecedented circumstance that requires clear expressions of
			 Congressional intent regarding how the provisions of the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) are utilized to achieve the goals of restoration of the
			 San Joaquin River and the successful reintroduction of California Central
			 Valley Spring Run Chinook salmon.
				(b)Reintroduction
			 in the san joaquin riverCalifornia Central Valley Spring Run
			 Chinook salmon shall be reintroduced in the San Joaquin River below Friant Dam
			 pursuant to section 10(j) of the Endangered Species Act of 1973 (16 U.S.C.
			 1539(j)) and the Settlement, provided that the Secretary of Commerce finds that
			 a permit for the reintroduction of California Central Valley Spring Run Chinook
			 salmon may be issued pursuant to section 10(a)(1)(A) of the Endangered Species
			 Act of 1973 (16 U.S.C. 1539(a)(1)(A)).
				(c)Final
			 rule
					(1)Definition of
			 third partyFor the purpose of this subsection, the term
			 third party means persons or entities diverting or receiving
			 water pursuant to applicable State and Federal laws and shall include Central
			 Valley Project contractors outside of the Friant Division of the Central Valley
			 Project and the State Water Project.
					(2)IssuanceThe
			 Secretary of Commerce shall issue a final rule pursuant to section 4(d) of the
			 Endangered Species Act of 1973 (16 U.S.C. 1533(d)) governing the incidental
			 take of reintroduced California Central Valley Spring Run Chinook salmon prior
			 to the reintroduction.
					(3)Required
			 componentsThe rule issued under paragraph (2) shall provide that
			 the reintroduction will not impose more than de minimus: water supply
			 reductions, additional storage releases, or bypass flows on unwilling third
			 parties due to such reintroduction.
					(4)Applicable
			 lawNothing in this section—
						(A)diminishes the
			 statutory or regulatory protections provided in the Endangered Species Act of
			 1973 for any species listed pursuant to section 4 of the Endangered Species Act
			 of 1973 (16 U.S.C. 1533) other than the reintroduced population of California
			 Central Valley Spring Run Chinook salmon, including protections pursuant to
			 existing biological opinions or new biological opinions issued by the Secretary
			 or Secretary of Commerce; or
						(B)precludes the
			 Secretary or Secretary of Commerce from imposing protections under the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) for other species
			 listed pursuant to section 4 of that Act (16 U.S.C. 1533) because those
			 protections provide incidental benefits to such reintroduced California Central
			 Valley Spring Run Chinook salmon.
						(d)Report
					(1)In
			 generalNot later than December 31, 2024, the Secretary of
			 Commerce shall report to Congress on the progress made on the reintroduction
			 set forth in this section and the Secretary’s plans for future implementation
			 of this section.
					(2)InclusionsThe
			 report under paragraph (1) shall include—
						(A)an assessment of
			 the major challenges, if any, to successful reintroduction;
						(B)an evaluation of
			 the effect, if any, of the reintroduction on the existing population of
			 California Central Valley Spring Run Chinook salmon existing on the Sacramento
			 River or its tributaries; and
						(C)an assessment
			 regarding the future of the reintroduction.
						(e)FERC
			 projects
					(1)In
			 generalWith regard to California Central Valley Spring Run
			 Chinook salmon reintroduced pursuant to the Settlement, the Secretary of
			 Commerce shall exercise its authority under section 18 of the Federal Power Act
			 (16 U.S.C. 811) by reserving its right to file prescriptions in proceedings for
			 projects licensed by the Federal Energy Regulatory Commission on the Calaveras,
			 Stanislaus, Tuolumne, Merced, and San Joaquin rivers and otherwise consistent
			 with subsection (c) until after the expiration of the term of the Settlement,
			 December 31, 2025, or the expiration of the designation made pursuant to
			 subsection (b), whichever ends first.
					(2)Effect of
			 subsectionNothing in this subsection shall preclude the
			 Secretary of Commerce from imposing prescriptions pursuant to section 18 of the
			 Federal Power Act (16 U.S.C. 811) solely for other anadromous fish species
			 because those prescriptions provide incidental benefits to such reintroduced
			 California Central Valley Spring Run Chinook salmon.
					(f)Effect of
			 sectionNothing in this section is intended or shall be
			 construed—
					(1)to
			 modify the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.) or the Federal Power Act (16 U.S.C.
			 791a et seq.); or
					(2)to
			 establish a precedent with respect to any other application of the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) or the Federal Power Act (16 U.S.C. 791a et seq.).
					IIStudy to develop
			 water plan; report
			201.Study to
			 develop water plan; report
				(a)Plan
					(1)GrantTo
			 the extent that funds are made available in advance for this purpose, the
			 Secretary of the Interior, acting through the Bureau of Reclamation, shall
			 provide direct financial assistance to the California Water Institute, located
			 at California State University, Fresno, California, to conduct a study
			 regarding the coordination and integration of sub-regional integrated regional
			 water management plans into a unified Integrated Regional Water Management Plan
			 for the subject counties in the hydrologic basins that would address issues
			 related to—
						(A)water
			 quality;
						(B)water supply (both
			 surface, ground water banking, and brackish water desalination);
						(C)water
			 conveyance;
						(D)water
			 reliability;
						(E)water conservation
			 and efficient use (by distribution systems and by end users);
						(F)flood
			 control;
						(G)water
			 resource-related environmental enhancement; and
						(H)population
			 growth.
						(2)Study
			 areaThe study area referred to in paragraph (1) is the proposed
			 study area of the San Joaquin River Hydrologic Region and Tulare Lake
			 Hydrologic Region, as defined by California Department of Water Resources
			 Bulletin 160–05, volume 3, chapters 7 and 8, including Kern, Tulare, Kings,
			 Fresno, Madera, Merced, Stanislaus, and San Joaquin counties in
			 California.
					(b)Use of
			 planThe Integrated Regional Water Management Plan developed for
			 the 2 hydrologic basins under subsection (a) shall serve as a guide for the
			 counties in the study area described in subsection (a)(2) to use as a mechanism
			 to address and solve long-term water needs in a sustainable and equitable
			 manner.
				(c)ReportThe
			 Secretary shall ensure that a report containing the results of the Integrated
			 Regional Water Management Plan for the hydrologic regions is submitted to the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Natural Resources of the House of Representatives not later than 24 months
			 after financial assistance is made available to the California Water Institute
			 under subsection (a)(1).
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $1,000,000 to remain available until expended.
				IIIFriant division
			 improvements
			301.Federal facility
			 improvements
				(a)The Secretary of
			 the Interior (hereafter referred to as the “Secretary”) is authorized and
			 directed to conduct feasibility studies in coordination with appropriate
			 Federal, State, regional, and local authorities on the following improvements
			 and facilities in the Friant Division, Central Valley Project,
			 California:
					(1)Restoration of the
			 capacity of the Friant-Kern Canal and Madera Canal to such capacity as
			 previously designed and constructed by the Bureau of Reclamation.
					(2)Reverse flow
			 pump-back facilities on the Friant-Kern Canal, with reverse-flow capacity of
			 approximately 500 cubic feet per second at the Poso and Shafter Check
			 Structures and approximately 300 cubic feet per second at the Woollomes Check
			 Structure.
					(b)Upon completion of
			 and consistent with the applicable feasibility studies, the Secretary is
			 authorized to construct the improvements and facilities identified in
			 subsection (a) in accordance with all applicable Federal and State laws.
				(c)The costs of
			 implementing this section shall be in accordance with section 303, and shall be
			 a nonreimbursable Federal expenditure.
				302.Financial
			 assistance for local projects
				(a)AuthorizationThe
			 Secretary is authorized to provide financial assistance to local agencies
			 within the Central Valley Project, California, for the planning, design,
			 environmental compliance, and construction of local facilities to bank water
			 underground or to recharge groundwater, and that recover such water, provided
			 that the project meets the criteria in subsection (b). The Secretary is further
			 authorized to require that any such local agency receiving financial assistance
			 under the terms of this section submit progress reports and accountings to the
			 Secretary, as the Secretary deems appropriate, which such reports shall be
			 publicly available.
				(b)Criteria
					(1)A
			 project shall be eligible for Federal financial assistance under subsection (a)
			 only if all or a portion of the project is designed to reduce, avoid, or offset
			 the quantity of the expected water supply impacts to Friant Division long-term
			 contractors caused by the Interim or Restoration Flows authorized in title I of
			 this Act, and such quantities have not already been reduced, avoided, or offset
			 by other programs or projects.
					(2)Federal financial
			 assistance shall only apply to the portion of a project that the local agency
			 designates as reducing, avoiding, or offsetting the expected water supply
			 impacts caused by the Interim or Restoration Flows authorized in title I of
			 this Act, consistent with the methodology developed pursuant to paragraph
			 (3)(C).
					(3)No Federal
			 financial assistance shall be provided by the Secretary under this title for
			 construction of a project under subsection (a) unless the Secretary—
						(A)determines that
			 appropriate planning, design, and environmental compliance activities
			 associated with such a project have been completed, and that the Secretary has
			 been offered the opportunity to participate in the project at a price that is
			 no higher than the local agency’s own costs, in order to secure necessary
			 storage, extraction, and conveyance rights for water that may be needed to meet
			 the Restoration Goal as described in title I of this Act, where such project
			 has capacity beyond that designated for the purposes in paragraph (2) or where
			 it is feasible to expand such project to allow participation by the
			 Secretary;
						(B)determines, based
			 on information available at the time, that the local agency has the financial
			 capability and willingness to fund its share of the project’s construction and
			 all operation and maintenance costs on an annual basis;
						(C)determines that a
			 method acceptable to the Secretary has been developed for quantifying the
			 benefit, in terms of reduction, avoidance, or offset of the water supply
			 impacts expected to be caused by the Interim or Restoration Flows authorized in
			 title I of this Act, that will result from the project, and for ensuring
			 appropriate adjustment in the recovered water account pursuant to section
			 104(a)(5); and
						(D)has entered into a
			 cost-sharing agreement with the local agency which commits the local agency to
			 funding its share of the project's construction costs on an annual
			 basis.
						(c)GuidelinesWithin
			 1 year from the date of enactment of this title, the Secretary shall develop,
			 in consultation with the Friant Division long-term contractors, proposed
			 guidelines for the application of the criteria defined in subsection (b), and
			 will make the proposed guidelines available for public comment. Such guidelines
			 may consider prioritizing the distribution of available funds to projects that
			 provide the broadest benefit within the affected area and the equitable
			 allocation of funds. Upon adoption of such guidelines, the Secretary shall
			 implement such assistance program, subject to the availability of funds
			 appropriated for such purpose.
				(d)Cost
			 sharingThe Federal financial assistance provided to local
			 agencies under subsection (a) shall not exceed—
					(1)50 percent of the
			 costs associated with planning, design, and environmental compliance activities
			 associated with such a project; and
					(2)50 percent of the
			 costs associated with construction of any such project.
					(e)Project
			 ownership
					(1)Title to, control
			 over, and operation of, projects funded under subsection (a) shall remain in
			 one or more non-Federal local agencies. Nothing in this title authorizes the
			 Secretary to operate a groundwater bank along or adjacent to the San Joaquin
			 River upstream of the confluence with the Merced River, and any such
			 groundwater bank shall be operated by a non-Federal entity. All projects funded
			 pursuant to this subsection shall comply with all applicable Federal and State
			 laws, including provisions of California water law.
					(2)All operation,
			 maintenance, and replacement and rehabilitation costs of such projects shall be
			 the responsibility of the local agency. The Secretary shall not provide funding
			 for any operation, maintenance, or replacement and rehabilitation costs of
			 projects funded under subsection (a).
					303.Authorization of
			 appropriations
				(a)The Secretary is
			 authorized and directed to use monies from the fund established under section
			 109 to carry out the provisions of section 301(a)(1), in an amount not to
			 exceed $35,000,000.
				(b)In addition to the
			 funds made available pursuant to subsection (a), the Secretary is also
			 authorized to expend such additional funds from the fund established under
			 section 109 to carry out the purposes of section 301(a)(2), if such facilities
			 have not already been authorized and funded under the plan provided for
			 pursuant to section 104(a)(4), in an amount not to exceed $17,000,000, provided
			 that the Secretary first determines that such expenditure will not conflict
			 with or delay his implementation of actions required by title I of this Act.
			 Notice of the Secretary’s determination shall be published not later than his
			 submission of the report to Congress required by section 109(f)(2).
				(c)In addition to
			 funds made available in subsections (a) and (b), there are authorized to be
			 appropriated $50,000,000 (October 2008 price levels) to carry out the purposes
			 of this title which shall be non-reimbursable.
				
